DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of provisional application 62/956,810 submitted on 03 January 2020 is acknowledged.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saenz et al. (US 2013/0271290 A1), hereinafter ‘Saenz’.

Regarding claim 1, Saenz teaches:
A system comprising: (Saenz: [0031], figure 1 “FIG. 1 illustrates a cargo parameter control system 100 according to an embodiment of the invention.”)
(a) a container comprising a cargo area, at least one active feature, and a control system operable to configure the at least one active feature; (Saenz: [0031], figure 1 “The system 100 comprises a reefer 110, a refrigeration unit 120 having one or more conventional refrigeration unit sensors 130 …”; [0033] “Unlike conventional reefers, the system 100 can couple the measurement of cargo conditions ("parameters") in microenvironments within the cargo space of the reefer's sealed insulated box 180 with modification and/or control of these conditions.”; [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. The process may be repeated recursively a number of times and ends at step 750.”) [The reefer 110 reads on “a container”, the cargo space inside insulated box 180 reads on “a cargo area”, the refrigeration unit 120 reads on “a control system”, and the refrigeration unit 120 changing the cargo parameters/conditions reads on “a control system operable to configure the at least one active feature”.]
(b) a remote access device configured to communicate over a long-range data network, wherein the remote access device is communicatively coupled with the control system; and (Saenz: [0040], figure 4 “The module device 140 communicates with a remote device 150 that allows reefer parameters, such as temperature, to be measured during transit. The module device 140 wirelessly communicates these parameters from the reefer 110 to the remote [The module device 140 reads on “a remote access device”, and the network 190 reads on “a long-range data network”.]
(c) a remote access server in communication with the remote access device over the long-range data network; (Saenz: [0042], figure 1 “The remote device 150 could be a handheld or mobile device, a desktop or stationary computer, or a remote server or cloud computing resources ("cloud") that could be programmed to store, sort, aggregate, analyze, and transform data to create events, create and process notifications, and automated responses.”; [0043] “The remote device 150 communicates with the module device 140, which also communicates with the refrigeration unit 120.”) [The remote device 150 reads on “a remote access server”. See the remote device 150 in communication with the monitoring and controlling module (the module device) 140 through the network 190, as illustrated in figure 1.]
wherein the remote access device is configured to: (i) receive a set of control system data from the control system, the set of control system data describing the performance of the at least one active feature; (Saenz: [0033] “Unlike conventional reefers, the system 100 can couple the measurement of cargo conditions ("parameters") in microenvironments within the cargo space of the reefer's sealed insulated box 180 with modification and/or control of these conditions.”; [0039] “The refrigeration unit's conventional sensors 130 located within the refrigeration unit 120 measures and control the temperature and other components of the conditioned air supplied to the insulated box's cargo space and/or returning from the cargo space. [The reefer parameters read on “a set of control system data”.]
(ii) provide the set of control system data to the remote access server; (Saenz: [0018] “In a further embodiment, a method comprises the steps of: measuring a cargo parameter of cargo during transit using a sensor in a microenvironment surrounding or within the cargo; transmitting the cargo parameter during transit to a remote device; and modifying the cargo parameter during transit using a module device.”) [Transmitting reads on “provide”.]
(iii) receive a configuration change from the remote access server, the configuration change associated with the at least one active feature; and (Saenz: [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. The process may be repeated recursively a number of times and ends at step 750.”) [The receiving modification input reads on “receive a configuration change”.]
(iv) cause the control system to configure the operation of the at least one active feature based on the configuration change. (Saenz: [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. The process may be repeated recursively a number of times and ends at step 750.”) [The refrigeration unit 120 changing the reefer parameters based on the modification input reads on “cause the control system to configure the operation … based on the configuration change”.]

Regarding claim 3, Saenz teaches all the features of claim 1.
Saenz further teaches:
wherein: (i) the remote access device is positioned within the cargo area; (ii) the remote access device comprises a sensor pack, the sensor pack comprising a temperature sensor; and (iii) the remote access device is further configured to produce a set of temperature data with the temperature sensor, and provide the set of temperature data to the remote access server. (Saenz: [0054] “The module device 140 may additionally include sensors installed inside and/or outside the reefer 110 and intended for recording of parameters characterizing the conditions of storage of cargo, operation mode of reefer equipment, external ambient parameters, state of container, and so forth. The module device 140 may also include a satellite communication modem or a programmable port or interface to communicate with a satellite communications transceiver. The module device 140 can be put in any location of the container. The module device 140 provides information on its location, conditions of cargo storage, and the state of the cargo, state of reefer, and the remote control of reefer equipment.”) [The module device 140 being put in a location of the container reads on “positioned within the cargo area”, and the module device 140 including sensors reads on “comprises a sensor pack”.] (Saenz: [0018] “In a further embodiment, a method comprises the steps of: measuring a cargo parameter of cargo during transit using a sensor in a microenvironment surrounding or within the cargo; transmitting the cargo parameter during transit to a remote device; and modifying the cargo parameter during transit using a module device.”; [0036] “The nature of a reefer is that a temperature differential exists between the air entering the reefer unit (i.e., the return air), and the air exiting the unit (i.e., the discharge or supply air). This temperature differential is distributed within the reefer and results in [The recorded temperatures reads on “a set of temperature data”, and transmitting the cargo parameters to the remote device reads on “provide the set of temperature data to the remote access server”.]

Regarding claim 4, Saenz teaches all the features of claim 1.
Saenz further teaches:
a set of sensors communicatively coupled with the remote access device via a short-range wireless transceiver, wherein: (i) each of the set of sensors is positioned at a different location within or near the cargo area; and (ii) each of the set of sensors produced temperature data for the area at which it is positioned; (iii) the remote access device is configured to: (A) receive temperature data from each sensor of the set of sensors; (B) associate the temperature from each sensor with a location for that sensor; and (C) provide the temperature data and the associated location for each sensor to the remote access server. (Saenz: [0015] “There are three main features that distinguish this invention from prior art. First, the system controls a cargo's microenvironment(s) (i.e., specific locations) within the cargo space of a reefer during transit.”; [0016] “The module device may be wirelessly coupled to the sensor.”; [0055] “The microprocessor or CPU 410 provides centralized control over different means of communication--namely, over the local wireless transceiver 420, the cellular transceiver 430, and the GPS receiver 440.”; [0035], figure 1 “Further, unlike conventional reefers, the system 100 takes into account that the reefer parameters may vary [The sensors 130 and the sensors 170 are “positioned at a different location within or near the cargo area” as illustrated in figure 1.]

Regarding claim 8, Saenz teaches all the features of claim 1.
Saenz further teaches:
wherein the remote access server is configured to receive a set of sensor data from the remote access device, wherein the set of sensor data comprises one or more of: (i) temperature data associated with one or more areas of the container; (ii) shock impact data associated with one or more areas of the container; (iii) tilt data associated with one or more areas of the container; (iv) illumination data associated with one or more areas of the container; or (v) global position data associated with the container. (Saenz: [0015] “There are three main features that distinguish this invention from prior art. First, the system controls a cargo's microenvironment(s) (i.e., specific locations) within the cargo space of a reefer during transit.”; [0035] Further, unlike conventional reefers, the system 100 takes into account that the reefer parameters may vary widely throughout the reefer 110. For example, the temperatures in different locations in a load of cargo within the insulated box 180 are routinely different. Conventional reefer sensors do not modify and/or control the microenvironments in the container's cargo space ("compartment"). Recorded air temperatures and other environmental factors that are monitored and controlled at the microenvironment sensors 170 located inside the refrigeration unit 120 are typically not the same as the cargo and air temperatures inside the cargo space (e.g., at conventional sensor 130) in truck trailer or container. Differences in temperature and other conditions inside the insulated box 180 can be due to the distance of the microenvironment from the refrigeration unit 120, the placement and stacking of the manifest cargo within the truck, trailer, container and/or boxcar, air infiltration into insulated box 180, airflow and temperature stratification in the load within the insulated box and other factors.”; [0064], figure 7 “FIG. 7 illustrates the process of controlling a cargo's microenvironment in 

Regarding claim 14, Saenz teaches:
A method comprising: (Saenz: Abstract “The present invention provides, in at least one embodiment, a module device, system, and method for controlling or modifying a cargo's microenvironment in a reefer during transit.”)
(a) coupling a remote access device with a control system of an active shipping container, the active shipping container comprising at least one active feature and a cargo area; (Saenz: [0040], figure 4 “The module device 140 communicates with a remote device 150 that allows reefer parameters, such as temperature, to be measured during transit. The module device 140 wirelessly communicates these parameters from the reefer 110 to the remote device 150. Further, the module device 140 communicates with the refrigeration unit 120 to modify the parameters. The module device 140 is further described in FIG. 4.”; [0046] “The network 190 [The module device 140 reads on “a remote access device”, and the module device 140 communicating with the refrigeration unit 120 reads on “coupling”. The reefer 110 reads on “an active shipping container”.] (Saenz: [0031], figure 1 “The system 100 comprises a reefer 110, a refrigeration unit 120 having one or more conventional refrigeration unit sensors 130 …”; [0033] “Unlike conventional reefers, the system 100 can couple the measurement of cargo conditions ("parameters") in microenvironments within the cargo space of the reefer's sealed insulated box 180 with modification and/or control of these conditions.”; [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. The process may be repeated recursively a number of times and ends at step 750.”) [The cargo space inside insulated box 180 reads on “a cargo area”, and the refrigeration unit 120 changing the cargo parameters/conditions reads on “at least one active feature”.]
(b) receiving a set of control system data from the control system with the remote access device, the set of control system data describing the performance of the at least one active feature; (Saenz: [0033] “Unlike conventional reefers, the system 100 can couple the measurement of cargo conditions ("parameters") in microenvironments within the cargo space of the reefer's sealed insulated box 180 with modification and/or control of these conditions.”; [0039] “The refrigeration unit's conventional sensors 130 located within the refrigeration unit 120 measures and control the temperature and other components of the conditioned air supplied to the insulated box's cargo space and/or returning from the cargo space. In addition to [The reefer parameters measured with sensors read on “receiving a set of control system data”.]
(c) providing the set of control system data to a remote access server in communication with the remote access device over a long-range data network; (Saenz: [0018] “In a further embodiment, a method comprises the steps of: measuring a cargo parameter of cargo during transit using a sensor in a microenvironment surrounding or within the cargo; transmitting the cargo parameter during transit to a remote device; and modifying the cargo parameter during transit using a module device.”) [Transmitting reads on “providing”.]
(d) receiving a configuration change from the remote access server, the configuration change associated with the at least one active feature; and (Saenz: [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. The process may be repeated recursively a number of times and ends at step 750.”) [The receiving modification input reads on “receiving a configuration change”.]
(e) causing the control system to configure the operation of the at least one active feature based on the configuration change. (Saenz: [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. The process may be repeated recursively a number of times and ends at step 750.”) [The refrigeration unit 120 changing the reefer parameters based on the modification input reads on “causing the control system to configure the operation … based on the configuration change”.]

Regarding claim 16, Saenz teaches all the features of claim 1.
Saenz further teaches:
(a) communicatively coupling the remote access device with a set of sensors via short range wireless communication; (b) placing each sensor of the set of sensors in a different location within the cargo area; (c) receiving a set of temperature data from each of the set of sensors, and associating each set of temperature data with a location of that sensor within the cargo area; and (d) provide the set of temperature data and the location for each sensor of the set of sensors to the remote access server. (Saenz: [0015] “There are three main features that distinguish this invention from prior art. First, the system controls a cargo's microenvironment(s) (i.e., specific locations) within the cargo space of a reefer during transit.”; [0016] “The module device may be wirelessly coupled to the sensor.”; [0055] “The microprocessor or CPU 410 provides centralized control over different means of communication--namely, over the local wireless transceiver 420, the cellular transceiver 430, and the GPS receiver 440.”; [0035] Further, unlike conventional reefers, the system 100 takes into account that the reefer parameters may vary widely throughout the reefer 110. For example, the temperatures in different locations in a load of cargo within the insulated box 180 are routinely different. Conventional reefer sensors do not modify and/or control the microenvironments in the container's cargo space ("compartment"). Recorded air temperatures and other environmental factors that are monitored and controlled at the microenvironment sensors 170 located inside the refrigeration unit 120 are typically not the same as the cargo and air temperatures inside the [The sensors 130 and the sensors 170 are “positioned at a different location within or near the cargo area” as illustrated in figure 1.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Skaaksrud et al. (US 2019/0287063 A1), hereinafter ‘Skaaksrud’.

Regarding claim 2, Saenz teaches all the features of claim 1.
Saenz further teaches:
wherein: (i) the remote access device is coupled with the control system to receive power … ; (Saenz: [0082] “The system 100 provides a power supply port, switch, or activator which powers, operates and/or initiates a device and/or devices inside the cargo space of a refrigerated transport container such as but not limited to: a motion sensor, a light sensor, an RF transceiver, ethylene canister, door sensor, or valve. Further, the same power supply port, switch, and/or activator can power, operate, and/or initiate a device outside the cargo space of a refrigerated transport container such as but not limited to: a strobe light, audio speaker, or a door contact switch.”) [All components/devices receiving power from the power supply of the system 100 reads on “to receive power”.]
(ii) the at least one active feature includes a climate control system and a temperature sensor; (Saenz: [0031], figure 1 “The system 100 comprises a reefer 110, a refrigeration unit 120 having one or more conventional refrigeration unit sensors 130 …”; [0033] “Unlike conventional reefers, the system 100 can couple the measurement of cargo conditions ("parameters") in microenvironments within the cargo space of the reefer's sealed insulated box 180 with modification and/or control of these conditions.”; [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes [The refrigeration unit 120 reads on “a climate control system”, and the refrigeration unit sensors 130 reads on “a temperature sensor”.]
(iii) the control system data comprises a set of temperature data for the cargo area; and (Saenz: [0036] “The nature of a reefer is that a temperature differential exists between the air entering the reefer unit (i.e., the return air), and the air exiting the unit (i.e., the discharge or supply air). This temperature differential is distributed within the reefer and results in the cargo and air inside the cargo compartment being exposed to a range of temperatures. The recorded air temperatures and other environmental factors that are monitored and controlled inside the reefer unit are typically not the same as the cargo and air temperatures inside the truck trailer (or container).”; [0039] “The refrigeration unit's conventional sensors 130 located within the refrigeration unit 120 measures and control the temperature and other components of the conditioned air supplied to the insulated box's cargo space and/or returning from the cargo space. In addition to temperature, the reefer parameters may include humidity, ozone, oxygen and carbon dioxide.”) [The recorded temperatures read on “a set of temperature data”.]
(iv) the long-range data network comprises a cellular data network. (Saenz: [0047] “The PAN can connect the module device 140 and remote device 150 (e.g., smartphone paired with a reefer's module device 140 using Bluetooth communications). The WLAN can connect the module device 140 accompanying a given number of reefers and the remote device 150 (e.g., fifty reefers in a container yard and a desktop computer monitoring and controlling the conditions in the reefers). The WAN can connect the module device 140 and the remote device 150 (e.g., smartphone monitoring and controlling reefer's parameters using cellular [The cellular communications network reads on “a cellular data network”.]

Saenz does not explicitly teach: (i) the remote access device is coupled with the control system to receive power from the control system.
Skaaksrud teaches:
(i) the remote access device is coupled with the control system to receive power from the control system. (Skaaksrud: [0184] “Referring now to FIG. 4, exemplary master node 1720a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470. In some examples, the short-range communication interface 485 may have variable power characteristics, such as receiver sensitivity and RF output power level.”; [0191] “The battery/power interface 470 for master node 1720a generally powers the circuitry implementing master node 1720a. In one example, battery/power interface 470 may be a rechargeable power source. For example, a master node may have a rechargeable power source along with a solar panel that charges the power source in order to help facilitate deployment of the master in a remote location. In another example, battery/power interface 470 may be a non-rechargeable power source intended to be disposed of after use. In yet another example, battery/power interface 470 may be a power interface connector (such as a power cord and internal power supply on master node 1720a). Thus, when an exemplary master node is in a [The master node 1720a or 110a reads on “the control system”, and the communication interfaces 480 and 485 read on “the remote access device”. The battery/power interface 470 of the master node provides power to the communication interfaces.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Skaaksrud before them, to modify the controller/module device to incorporate providing power to the network communication interfaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for deploying the controller or the module device that requires network communication in a remote location (Skaaksrud: [0191] The battery/power interface 470 for master node 1720a generally powers the circuitry implementing master node 1720a. In one example, battery/power interface 470 may be a rechargeable power source. For example, a master node may have a rechargeable power source along with a solar panel that charges the power source in order to help facilitate deployment of the master in a remote location.”).

Regarding claim 15, Saenz teaches all the features of claim 14.
Saenz further teaches:
(a) placing the remote access device in the cargo area, and coupling the remote access device with the control system … ; (Saenz: [0040], figure 1 “Further, the module device [The module device 140 and the refrigeration unit 120 placed inside the reefer, as illustrated in figure 1, reads on “placing ..., and coupling …”.]
(b) producing a set of temperature data with a sensor pack of the remote access device; and (Saenz: [0039] “The refrigeration unit's conventional sensors 130 located within the refrigeration unit 120 measures and control the temperature and other components of the conditioned air supplied to the insulated box's cargo space and/or returning from the cargo space. In addition to temperature, the reefer parameters may include humidity, ozone, oxygen and carbon dioxide.”; [0036] “The nature of a reefer is that a temperature differential exists between the air entering the reefer unit (i.e., the return air), and the air exiting the unit (i.e., the discharge or supply air). This temperature differential is distributed within the reefer and results in the cargo and air inside the cargo compartment being exposed to a range of temperatures. The recorded air temperatures and other environmental factors that are monitored and controlled inside the reefer unit are typically not the same as the cargo and air temperatures inside the truck trailer (or container).”; [0054] “The module device 140 may additionally include sensors installed inside and/or outside the reefer 110 and intended for recording of parameters characterizing the conditions of storage of cargo, operation mode of reefer equipment, external ambient parameters, state of container, and so forth. The module device 140 may also include a satellite communication modem or a programmable port or interface to communicate with a satellite communications transceiver. The module device 140 can be put in any location of the container. The module device 140 provides information on its location, conditions of cargo storage, and the state of the cargo, state of reefer, and the remote control [The recording temperatures read on “producing a set of temperature data”, and the module device 140 including sensors reads on “a sensor pack”.] 
(c) providing the set of temperature data to the remote access server. (Saenz: [0018] “In a further embodiment, a method comprises the steps of: measuring a cargo parameter of cargo during transit using a sensor in a microenvironment surrounding or within the cargo; transmitting the cargo parameter during transit to a remote device; and modifying the cargo parameter during transit using a module device.”; [0036] “The nature of a reefer is that a temperature differential exists between the air entering the reefer unit (i.e., the return air), and the air exiting the unit (i.e., the discharge or supply air). This temperature differential is distributed within the reefer and results in the cargo and air inside the cargo compartment being exposed to a range of temperatures. The recorded air temperatures and other environmental factors that are monitored and controlled inside the reefer unit are typically not the same as the cargo and air temperatures inside the truck trailer (or container).”) [Transmitting the cargo parameters to the remote device reads on “providing the set of temperature data to the remote access server”.]

Saenz does not explicitly teach: (a) placing the remote access device in the cargo area, and coupling the remote access device with the control system to provide power to the remote access device.
Skaaksrud teaches:
(a) placing the remote access device in the cargo area, and coupling the remote access device with the control system to provide power to the remote access device. (Skaaksrud: [0184] “Referring now to FIG. 4, exemplary master node 1720a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory a generally powers the circuitry implementing master node 1720a. In one example, battery/power interface 470 may be a rechargeable power source. For example, a master node may have a rechargeable power source along with a solar panel that charges the power source in order to help facilitate deployment of the master in a remote location. In another example, battery/power interface 470 may be a non-rechargeable power source intended to be disposed of after use. In yet another example, battery/power interface 470 may be a power interface connector (such as a power cord and internal power supply on master node 1720a). Thus, when an exemplary master node is in a fixed or stationary configuration, it may be powered by a power cord connected to an electrical outlet, which is coupled to an external power source. However, other mobile master nodes may use an internal power source, such as a battery.”) [The master node 1720a or 110a reads on “the control system”, and the communication interfaces 480 and 485 read on “the remote access device”. The battery/power interface 470 of the master node provides power to the communication interfaces.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Skaaksrud before them, to modify the controller or the module device to incorporate providing power to the network communication interfaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for deploying the a generally powers the circuitry implementing master node 1720a. In one example, battery/power interface 470 may be a rechargeable power source. For example, a master node may have a rechargeable power source along with a solar panel that charges the power source in order to help facilitate deployment of the master in a remote location.”).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of PUPPALA et al. (US 2021/0120413 A1), hereinafter ‘Puppala’.
Regarding claim 5, Saenz teaches all the features of claim 1.
Saenz further teaches:
A wherein the remote access server is configured to: (i) prior to providing the configuration change to the remote access device, receive the configuration change from a user; and (Saenz: [0015] “Second, a remote user can remotely couple the monitoring the parameters in the microenvironments within the cargo space of the reefer with the ability to modify and/or control these parameters or processes using these parameters.”; [0020] “Another advantage of the present invention is that the parameters in the reefer can be modified and controlled more precisely. By monitoring the cargo parameters, which are the parameters in a microenvironment within the cargo space, as opposed to monitoring the reefer parameters inside the refrigeration unit, a remote user can more precisely modify and/or control the cargo parameters.”; [0071] “The system 100 has remote [The remote user modifying reads on “receive the configuration change from a user”.]

Saenz does not explicitly teach: (ii) identify the container as being associated with the configuration change and the user.
Puppala teaches:
(ii) identify the container as being associated with the configuration change and the user. (Puppala: [0030] “The controller 26 is configured to communicate with a user device 30 that allows for an authorized individual to access at least one functionality of the controller 26. For example, the user device 30 may be used by an authorized individual to set a target temperature within the container 20 so that the controller 26 controls operation of the refrigerant circuit 24 to achieve that temperature within the container 20. The user device 30 may also obtain information from the controller 26 regarding conditions within the container 20. Depending on the type of container 20 and any controllable devices supported on the container 20, the functionality of the controller 26 that is accessible or controllable through the user device 30 will vary.”) [Only the authorized individual being able to control the target temperature of the container reads on “being associated with the configuration change and the user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Puppala before them, to modify the remote device/server to incorporate associating authorized individuals with the reefer/container controls.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for securely and efficiently observing and adjusting the operation of the reefer/container control system (Puppala: [0003] “One challenge associated with providing such control is maintaining security over access to the system and its controls to ensure proper conditions for the contents of the container. Another challenge is giving different authorized individuals appropriate access at various times and locations along the travel route of the container. There is a need for an efficient and secure way to observe and adjust the operation of such on-board or in-container systems.”).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Puppala, further in view of Tamtoro et al. (US 2020/0289740 A1), hereafter ‘Tamtoro’.
Regarding claim 6, Saenz teaches all the features of claims 1 and 5.
Saenz further teaches:
wherein the at least one active feature comprises a climate control system. (Saenz: [0031], figure 1 “The system 100 comprises a reefer 110, a refrigeration unit 120 having one or [The refrigeration unit 120 changing cargo parameters/conditions reads on “a climate control system”.]

Saenz and Puppala do not explicitly teach: the configuration change comprises activating the climate control system in a conditioning mode to lower the temperature of the cargo area.
Tamtoro teaches:
the configuration change comprises activating the climate control system in a conditioning mode to lower the temperature of the cargo area. (Tamtoro: [0015] “The container condition change mechanism may include (a) a heating mechanism which raises the temperature of the one or more storage compartments, a cooling mechanism which lowers the temperature of the one or more storage compartments, a locking mechanism which selectively restricts and permits access to the one or more storage compartments, and/or a communication and/or audiovisual device adapted to present information relating to the drug delivery system. Other examples are possible. Similarly, the delivery device condition change mechanism may include any of these mechanisms.”)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for cooling of the cargo that contains sensitive product, such as drug, that requires cooling (Tamtoro: [0011] “In many of these examples, smart packaging for drug delivery devices may identify a number of units or delivery devices remaining of a multi-pack, communicate to a user (for example, via a mobile computing device) that it is time to take a dosage of the drug, predict the temperature of the drug and alert the user of when the drug has reached an acceptable use temperature, track the total temperature excursion time, facilitate rapid warming or cooling of the drug delivery device, and communicate with controllers, processors, and/or remote computing devices to assist in patient journaling.”).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Moore (US 7,484,391 B1), hereinafter ‘Moore’.
Regarding claim 7, Saenz teaches all the features of claim 1.
Saenz does not explicitly teach: wherein the set of control system data comprises a door status that indicates whether a door to the cargo area is open, wherein the remote access server is configured to: (i) identify, based upon the door status, a door open event that exceeds a configured time threshold; and (ii) provide a notification to a user associated with the container describing the door open event.
Moore teaches:
wherein the set of control system data comprises a door status that indicates whether a door to the cargo area is open, wherein the remote access server is configured to: (i) identify, based upon the door status, a door open event that exceeds a configured time threshold; and (ii) provide a notification to a user associated with the container describing the door open event. (Moore: Abstract “A door lock system for enclosures is provided which includes a screw drive mechanism releasably mounted on a back plate member and coupled via threads to a threaded locking member to linearly drive the locking member to engage with a receptor on an enclosure frame to lock the enclosure. A controller unit has an integrated circuit configured to control the operation of the screw drive mechanism and report the status of the door to a central location. A position switch is used to indicate whether the door is open or closed so that the controller unit can automatically engage the screw drive mechanism to lock the door after a preset time delay. A keypad allows a user to enter a code to unlock the door. A radio in the controller unit permits wireless communication to report status and to allow central command control over the doors.”) [The preset time delay reads on “exceeds a configured time threshold”, and reporting the status to the central command reads on “provide a notification to a user …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Moore before them, to modify the reefer/container parameters to incorporate including a door status and a locking mechanism of the reefer/container.
.



Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Mandava et al. (US 2018/0088098 A1), hereinafter ‘Mandava’.

Regarding claim 9, Saenz teaches all the features of claims 1 and 8.
Saenz does not explicitly teach: wherein the remote access server is configured to: (i) identify, within the set of sensor data or the set of control system data, a shock impact that exceeds a configured threshold for safe impact to the container; and (ii) provide a notification to a user associated with the container describing the shock impact.
Mandava teaches:
wherein the remote access server is configured to: (i) identify, within the set of sensor data or the set of control system data, a shock impact that exceeds a configured threshold for safe impact to the container; and (ii) provide a notification to a user associated with the container describing the shock impact. (Mandava: [0050] “In an embodiment, the internal sensors 140 may include a 9-axis motion tracking device that combines a 3-axis gyroscope, a 3-axis accelerometer, a 3-axis magnetometer and a digital motion processor. The tracking device may include a 3-axis gyroscope, a 3-axis accelerometer and a 3-axis magnetometer. The accelerometer may be configured to measure orientation or tilt, velocity, and vibration/shock/impact experienced by the integrated modular sensing device 100. The 9-axis motion tracking device may trigger a motion interrupt, and may have programmable thresholds. If one of the thresholds is exceeded, an alarm state may be returned, and displayed on a display 120 and/or GUI 150.”) [The programmable threshold reads on “a configured threshold”, the shock experienced reads on “a shock impact”, measuring and comparing with the programmable threshold reads on “identify”, and displaying on GUI reads on “provide a notification to a user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Mandava before them, to modify the reefer/container parameters to incorporate including a shock experienced by the cargo of the reefer/container.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for notifying user when thresholds are exceeded in maintaining and safekeeping environmentally sensitive product inside the cargo of the reefer/container (Mandava: [0002] “This invention relates generally to 

Regarding claim 17, Saenz teaches all the features of claims 14 and 16.
Saenz further teaches:
(a) storing a plurality of cargo payloads in the cargo area; (Saenz: figure 1) [The cargos 160 as illustrated in figure 1 reads on a plurality of cargo payloads”.]
(c) providing, for each cargo payload of the set of cargo payloads, a storage temperature during transit based upon the set of temperature data for the proximate sensor. (Saenz: [0045] “The sensors 170 (e.g., microenvironment sensors) are located in the 

Saenz does not explicitly teach: (b) associating each cargo payload with a proximate sensor of the set of sensors based upon the location for that sensor.
Mandava teaches:
(b) associating each cargo payload with a proximate sensor of the set of sensors based upon the location for that sensor. (Mandava: [0007] In non-limiting embodiments, the processor may be programmed or configured to generate the food product data based on sensor data received from the at least two temperature sensor probes and the at least one sensor. Moreover, the at least one sensor may include at least two of the following: an accelerometer, a gyroscope, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Mandava before them, to modify the reefer/container parameters to incorporate including a proximity of the product in the cargo of the reefer/container.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for keeping a record for tracking of the movement, location, and proximity of the environmentally sensitive product to other objects (Mandava: [0002] “This invention relates generally to monitoring food and perishable products such as flowers, pharmaceuticals, healthcare products and environmentally sensitive industrial products and, in particular, to a system, method, and apparatus for monitoring various parameters and environmental conditions of food and perishable products during harvesting, processing, transportation, storage, and point-of-sale, as well as environmentally sensitive industrial products.”; [0042] As used herein, the term “food product data” refers to one or more parameters, records, or other types of information relating to the processing, storage, transportation, and/or point-of-sale of one or more food products. Food product data may include, for example, food product temperature, humidity, movement, light exposure, gas exposure, location, position, orientation, proximity to objects or entities, and/or any other like sensor data or values extrapolated from such sensor data. Food product data may be associated with a time and/or date or a range of times and/or dates. For example, food product data may .



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Tamtoro.
Regarding claim 10, Saenz teaches all the features of claim 1.
Saenz does not explicitly teach: wherein the remote access server is configured to: (i) identify, within the set of sensor data, an area of the container in which the temperature exceeded a configured threshold; and (ii) provide a notification to a user associated with the container describing the temperature, and the period of time for which the temperature exceeded the configured threshold.
Tamtoro teaches:
wherein the remote access server is configured to: (i) identify, within the set of sensor data, an area of the container in which the temperature exceeded a configured threshold; and (ii) provide a notification to a user associated with the container describing the temperature, and the period of time for which the temperature exceeded the configured threshold. (Tamtoro: [0145] “As described previously, the sensed information may include any combination of operational state and/or condition state information. Accordingly, the container sensor or sensors 312 and/or the delivery device sensor or sensors 322 may include: proximity sensors adapted to detect the presence of the drug delivery device 320 within a sealable storage compartment 310, whether the storage container 302 is in an open or closed configuration (e.g., [The exceeding threshold temperature reads on “exceeded a configured threshold”, transmitting the report of the unacceptability reads on “a notification”, and reporting the temperature history with exceeded time reads on “the period of time”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Tamtoro before them, to modify the reefer parameters to incorporate including parameters to determine 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining unacceptable temperature history of the product in the cargo of the reefer/container (Tamtoro: [0149] “In some embodiments, upon a determination that the temperature of the drug product exceeds a threshold temperature, the controller may begin a timer that runs until the temperature falls back below the threshold temperature. If the duration of the timer exceeds a predefined time limit, the controller 314 may lockout the drug delivery device 320 and control a communication module to transmit a report representative of the unacceptability of drug product's temperature history.”).



Claims 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Zografos (US 2017/0148313 A1), hereinafter ‘Zografos’.

Regarding claim 11, Saenz teaches all the features of claims 1 and 8.
Saenz further teaches:
a position sensor operable to produce data indicating a global position of the container, wherein the remote access device is configured to: (i) … wherein the geofencing configuration comprises a global position requirement and an associated configuration change; (ii) monitor a position of the container based on data from the position sensor; and (iii) when the position of the container satisfies the global position requirement, apply the associated configuration change. (Saenz: [0058] “The GPS transceiver 440 includes a receiver and antenna unit. GPS allows many more features, such as displaying the exact location of the transport unit on a map; knowing the exact location of the reefer when an event condition occurred (e.g., failure to maintain cargo temperature, failure to communicate with controller, failure to connect with communications network, etc.); knowing the exact location of the reefer when an event condition occurred to determine proper action steps to correct condition; knowing the exact location of the reefer when an event condition occurred to notify appropriate parties, such as: cargo management personnel on board vessel, cargo management personnel at arrival port, cargo owner, cargo consignee, etc.; determining if a reefer is at a scheduled location or not (e.g., on board vessel, at the port, in-transit); determining if a reefer is at a scheduled location at the expected time; determining the exact location of a transport unit within a transport unit distribution yard (i.e. container yard); determining if a reefer is leaving a specific location and needs to switch to a different communications network (i.e., geo-fencing); determining if an external device being powered by module device 140 needs to be on-off position (e.g., light strobe).”; [0081] “The system 100 provides a GPS model. The unit's global positioning module is used to establish geographic fences based on the location of the refrigerated transport container for inventory management and/or security purposes.”) [The GPS reads on “a position sensor operable to produce data indicating a global position of the container”. The switching of communication network based on geo-fencing reads on “a geofencing configuration” or “an associated configuration change”, determining if the reefer is leaving the specific location reads on “a global position requirement” or “monitor a position of the container”.]

Saenz does not explicitly teach: (i) receive a geofencing configuration from the remote access server.
Zografos teaches:
(i) receive a geofencing configuration from the remote access server. (Zografos: [0062] “The web portal is accessible via a browser through an Internet-connected desktop computer or mobile device. GPS data collected and sent by the mobile application are aggregated and stored in the web portal. The GPS data can be viewed in real time on the web portal by users with designated roles. This information is viewable on an integrated map or in a tabular format. The data can be filtered and grouped by configurable geo-fences within the web portal, allowing for actionable events, such as tracking durations and speeds of users through bounded areas.”; [0072] “In a preferred embodiment, the TCP portal provides a display based on Google Maps (in map and satellite views) that allows authorized users to easily assign and manage the geo-fence areas. The geo-fence areas (see FIG. 15a) can be used to control when GPS and date/time information are tracked and event-based processing when a device enters or leaves a particular defined geo-fenced area.”) [Geo-fence being configured on the web portal and provided to be viewable reads on “receive a geofencing configuration”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Zografos before them, to modify the remote device/server of the remote control system of the reefer/container to incorporate an ability to configure geo-fencing through a web portal/browser.


Regarding claim 12, Saenz and Zografos teach all the features of claims 1 and 11.
Saenz further teaches:
wherein the associated configuration change comprises: (i) configuring the remote access device to disable communication over the long-range data network when the global position requirement is satisfied; and (ii) configuring the remote access device to enable communication over the long-range data network when the global position requirement is no longer satisfied. (Saenz: [0058] “… determining if a reefer is leaving a specific location and [Determining if the reefer is leaving the specific location reads on “the global position requirement is no longer satisfied”.]

Regarding claim 13, Saenz teaches all the features of claim 1.
Saenz further teaches:
a position sensor operable to produce data indicating a global position of the container, wherein the remote access server is configured to: (i) receive a set of position data produced by the position sensor; (ii) map the set of control system data to the set of position data to produce a mapped dataset that describes a transit lane traveled by the container; (Saenz: [0058] “The GPS transceiver 440 includes a receiver and antenna unit. GPS allows many more features, such as displaying the exact location of the transport unit on a map; knowing the exact location of the reefer when an event condition occurred (e.g., failure to maintain cargo temperature, failure to communicate with controller, failure to connect with communications network, etc.); knowing the exact location of the reefer when an event condition occurred to determine proper action steps to correct condition; knowing the exact location of the reefer when an event condition occurred to notify appropriate parties, such as: cargo management personnel on board vessel, cargo management personnel at arrival port, cargo owner, cargo consignee, etc.; determining if a reefer is at a scheduled location or not (e.g., on board vessel, at the port, in-transit); determining if a reefer is at a scheduled location at the expected time; determining the exact location of a transport unit within a transport unit distribution yard (i.e. container yard); determining if a reefer is leaving a specific location and needs to switch to a different communications network (i.e., geo-fencing); determining if an [The GPS reads on “a position sensor operable to produce data indicating a global position of the container”. The GPS transceiver receiving position data reads on “receive a set of position data”, and mapping and displaying the exact location on the map reads on “to produce a mapped dataset that describes a transit lane traveled”.]

Saenz does not explicitly teach: (iii) aggregate the mapped dataset with a plurality of mapped datasets to produce a plurality of lane datasets, wherein each lane dataset describes at least a portion of a transit lane, the plurality of lane datasets including the transit lane traveled by the container; and (iv) identify a pattern associated with one or more of plurality of lane datasets, wherein the pattern describes an adverse transit event that occurs at a higher rate on that transit lane.
Zografos teaches:
(iii) aggregate the mapped dataset with a plurality of mapped datasets to produce a plurality of lane datasets, wherein each lane dataset describes at least a portion of a transit lane, the plurality of lane datasets including the transit lane traveled by the container; and (Zografos: [0073], figures 15b “FIGS. 15b-15d illustrate exemplary screenshots for implementation of the mapping/geo-fencing, tabulation and graphics functionality supported by the TCP we portal. FIG. 15a exemplifies the mapping/geo-fencing capability which allows users to define areas within a geo-fence 60 and map driver locations, e.g., 65a-65d, within the geo-a, FIG. 15b exemplifies a report screen shot which allows the user to map driver locations according to specific date, time interval and driver, wherein timestamp data is available when the user hovers over the individual pins and age of timestamps can be visually indicated using shading spectrum, e.g., the darker the pin on the screen, the more recent the timestamp.”)
(iv) identify a pattern associated with one or more of plurality of lane datasets, wherein the pattern describes an adverse transit event that occurs at a higher rate on that transit lane. (Zografos: [0045] “Mobile queue (also called DrayQ) is a mobile application service that allows drivers to receive advance information regarding the current wait times to enter a specified container terminal yard. The information is presented in a manner that indicates the current expected wait time as well as the trending of that wait time (shorter or longer) so that a driver can make a more informed decision as to whether or not to enter the queue line or opt out and perform some other in-transit activity waiting for a more optimal time to enter the queue line.”) [The determining and indicating the trending of the wait time reads on “identify a pattern associated with …”, and longer wait time reads on “an adverse transit event that occurs at a higher rate”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Zografos before them, to modify the remote device/server of the remote control system of the reefer/container to incorporate an ability to provide trending of wait time for the transit to enter a specific container terminal yard.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a more informed decision as to whether or not to enter the queue line or opt out and perform some other in-transit activity waiting for a more optimal time to enter the queue line (Zografos: [0045] “Mobile queue (also called DrayQ) is a mobile application service that allows drivers to receive advance information regarding the current wait times to enter a specified container terminal yard. The information is presented in a manner that indicates the current expected wait time as well as the trending of that wait time (shorter or longer) so that a driver can make a more informed decision as to whether or not to enter the queue line or opt out and perform some other in-transit activity waiting for a more optimal time to enter the queue line.”).

Regarding claim 18, Saenz teaches all the features of claim 14.
Saenz further teaches:
(a) receiving a set of position data produced by a position sensor proximate to the active shipping container, the position sensor operable to produce data indicating a global position of the active shipping container; b) mapping the set of control system data to the set of position data to produce a mapped dataset that describes a transit lane traveled by the active shipping container; (Saenz: [0058] “The GPS transceiver 440 includes a receiver and antenna unit. GPS allows many more features, such as displaying the exact location of the transport unit on a map; knowing the exact location of the reefer when an event condition occurred (e.g., failure to maintain cargo temperature, failure to communicate with controller, failure to connect with communications network, etc.); knowing the exact location of the reefer when an event condition occurred to determine proper action steps to correct condition; knowing the exact location of the reefer when an event condition occurred to notify appropriate parties, such as: cargo management personnel on board vessel, cargo management personnel at arrival port, cargo owner, cargo consignee, etc.; determining if a reefer is at a scheduled location or not (e.g., on board vessel, at the port, in-transit); determining if a reefer is at a scheduled location at the expected time; determining the exact location of a transport unit within a transport unit distribution yard (i.e. container yard); determining if a reefer is leaving a specific location and needs to switch to a different communications network (i.e., geo-fencing); determining if an external device being powered by module device 140 needs to be on-off position (e.g., light strobe).”; [0081] “The system 100 provides a GPS model. The unit's global positioning module is used to establish geographic fences based on the location of the refrigerated transport container for inventory management and/or security purposes.”) [The GPS reads on “a position sensor operable to produce data indicating a global position of the container”. The GPS transceiver receiving position data reads on “receive a set of position data”, and mapping and displaying the exact location on the map reads on “to produce a mapped dataset that describes a transit lane traveled”.]

 (c) aggregating the mapped dataset with a plurality of mapped datasets to produce a plurality of lane datasets, wherein each lane dataset describes at least a portion of a transit lane, the plurality of lane datasets including the transit lane traveled by the active shipping container; and (d) identifying a pattern associated with one or more of plurality of lane datasets, wherein the pattern describes an adverse transit event that occurs at a higher rate on that transit lane.
Zografos teaches:
(c) aggregating the mapped dataset with a plurality of mapped datasets to produce a plurality of lane datasets, wherein each lane dataset describes at least a portion of a transit lane, the plurality of lane datasets including the transit lane traveled by the active shipping container; and (Zografos: [0073], figures 15b “FIGS. 15b-15d illustrate exemplary screenshots for implementation of the mapping/geo-fencing, tabulation and graphics functionality supported by the TCP we portal. FIG. 15a exemplifies the mapping/geo-fencing capability which allows users to define areas within a geo-fence 60 and map driver locations, e.g., 65a-65d, within the geo-fence. The web portal features a map that displays each mobile device user as a pin labeled in green, yellow, or red (or any combination of colors) to designate the age of the user's most recent GPS device communication. For example, green could designate current real-time communication, and the other colors provide older GPS information based on the last time the device was able to communicate with the portal. Alternatively, the color could change in intensity wherein a key defines the spectrum of data age. Hovering over each pin reveals identification information about the mobile device user and current time the use has spent within the present geo-fence (zone). Information can be made visible on a role-to-role basis and can be configured by the portal administrator.”; [0074] Similar to 15a, FIG. 15b exemplifies a report 
(d) identifying a pattern associated with one or more of plurality of lane datasets, wherein the pattern describes an adverse transit event that occurs at a higher rate on that transit lane. (Zografos: [0045] “Mobile queue (also called DrayQ) is a mobile application service that allows drivers to receive advance information regarding the current wait times to enter a specified container terminal yard. The information is presented in a manner that indicates the current expected wait time as well as the trending of that wait time (shorter or longer) so that a driver can make a more informed decision as to whether or not to enter the queue line or opt out and perform some other in-transit activity waiting for a more optimal time to enter the queue line.”) [The determining and indicating the trending of the wait time reads on “identifying a pattern associated with …”, and longer wait time reads on “an adverse transit event that occurs at a higher rate”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Zografos before them, to modify the remote device/server of the remote control system of the reefer/container to incorporate an ability to provide trending of wait time for the transit to enter a specific container terminal yard.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a more informed decision as to whether or not to enter the queue line or opt out and perform some other in-transit 

Regarding claim 19, Saenz teaches all the features of claim 14.
Saenz further teaches:
(a) receiving a set of position data produced by a position sensor proximate to the active shipping container, the position sensor operable to produce data indicating a global position of the active shipping container; (b) … wherein the geofencing configuration comprises a global position requirement and an associated configuration change; (c) monitoring a position of the active shipping container based on data from the position sensor; and (d) when the position of the active shipping container satisfies the global position requirement, applying the associated configuration change. (Saenz: [0058] “The GPS transceiver 440 includes a receiver and antenna unit. GPS allows many more features, such as displaying the exact location of the transport unit on a map; knowing the exact location of the reefer when an event condition occurred (e.g., failure to maintain cargo temperature, failure to communicate with controller, failure to connect with communications network, etc.); knowing the exact location of the reefer when an event condition occurred to determine proper action steps to correct condition; knowing the exact location of the reefer when an event condition [The GPS reads on “the position sensor operable to produce data indicating a global position of the active shipping container”. The switching of communication network based on geo-fencing reads on “a geofencing configuration” or “an associated configuration change”, determining if the reefer is leaving the specific location reads on “a global position requirement” or “monitor a position of the container”.]

Saenz does not explicitly teach: (b) receiving a geofencing configuration from the remote access server.
Zografos teaches:
(b) receiving a geofencing configuration from the remote access server. (Zografos: [0062] “The web portal is accessible via a browser through an Internet-connected desktop computer or mobile device. GPS data collected and sent by the mobile application are aggregated and stored in the web portal. The GPS data can be viewed in real time on the web portal by users a) can be used to control when GPS and date/time information are tracked and event-based processing when a device enters or leaves a particular defined geo-fenced area.”) [Geo-fence being configured on the web portal and provided to be viewable reads on “receiving a geofencing configuration”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Zografos before them, to modify the remote device/server of the remote control system of the reefer/container to incorporate an ability to configure geo-fencing through a web portal/browser.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for managing movement of tracked cargo to meet regulatory compliance while optimizing goods movement in transportation (Zografos: [0012] “The ability to efficiently and effectively move and track cargo is not only critical to the financial success of all of the participating entities shown in FIG. 1, but is equally critical for supply chain security as well as for curbing environmental impacts. It is estimated that over 100M shipping containers are moved landside each year globally with about 16M/year at US ports alone. The embodiments help address safety and security issues related to moving containers. US cargo theft is estimated at $30B annually and over 80% as whole container/truckload with “deceptive pick up” is the fastest growing method. This is of key .



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz, in view of Skaaksrud, further in view of Mandava.
Regarding claim 20, Saenz teaches:
A remote access device for enabling remote management of an active shipping container, comprising: (Saenz: [0031], figure 1 “FIG. 1 illustrates a cargo parameter control system 100 according to an embodiment of the invention. The system 100 comprises a reefer 110, a refrigeration unit 120 having one or more conventional refrigeration unit sensors 130, a monitoring and controlling module device 140 that accompanies the reefer 110, an external remote monitoring and controlling device ("remote device") 150 located outside the reefer, cargo 160 having at least one sensor 170, an insulated box 180, and a network 190.”; [0040], figure 4 “The module device 140 communicates with a remote device 150 that allows reefer parameters, such as temperature, to be measured during transit. The module device 140 wirelessly communicates these parameters from the reefer 110 to the remote device 150. Further, the module device 140 communicates with the refrigeration unit 120 to modify the parameters. The module device 140 is further described in FIG. 4.”; [0046] “The [The module device 140 reads on “a remote access device” and the reefer 110 reads on “an active shipping container”.]
(a) a processor and a memory; (Saenz: [0060] “The module device 140 may include a microprocessor, RF transmitters (e.g., cellular, Bluetooth, ZigBee, Wi-Fi, Wi-Max) and antennae, GPS receiver and antenna, sensors for cargo and cargo area, power supply to other devices (e.g., starters, contactors, light generation, audio generation).”; [0064] FIG. 7 illustrates the process of controlling a cargo's microenvironment in a reefer during transit according to an embodiment of the invention. The process starts at step 700. At step 710, the module device 140 gathers microenvironment data.”)
(b) a connection adapted to couple with a control system of the active shipping container and provide transfer of data … ; (Saenz: [0033] “Unlike conventional reefers, the system 100 can couple the measurement of cargo conditions ("parameters") in microenvironments within the cargo space of the reefer's sealed insulated box 180 with modification and/or control of these conditions.”; [0040], figure 4 “The module device 140 communicates with a remote device 150 that allows reefer parameters, such as temperature, to be measured during transit. The module device 140 wirelessly communicates these parameters from the reefer 110 to the remote device 150. Further, the module device 140 communicates with the refrigeration unit 120 to modify the parameters. The module device 140 is further described in FIG. 4.”; [0064] “The modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120. The refrigeration unit 120 changes the reefer parameters which in turn changes the cargo parameters. [The module device 140 communicating with the refrigeration unit 120 reads on “a connection adapted to couple …”, where the refrigeration unit 120 reads on “a control system”.]
(c) a long-range wireless transceiver operable to communicate over a long range data network; (Saenz: [0047] “The PAN can connect the module device 140 and remote device 150 (e.g., smartphone paired with a reefer's module device 140 using Bluetooth communications). The WLAN can connect the module device 140 accompanying a given number of reefers and the remote device 150 (e.g., fifty reefers in a container yard and a desktop computer monitoring and controlling the conditions in the reefers). The WAN can connect the module device 140 and the remote device 150 (e.g., smartphone monitoring and controlling reefer's parameters using cellular communications network, a desktop computer monitoring and controlling reefer's parameters using satellite communications network; whereas satellite communications network is provided by land-based satellite station connected via internet to desktop computer).”) [The cellular communications network reads on “a long-range wireless data network”, and the celluar transceiver 430, as illustrated in figure 4, reads on “a long-range wireless transceiver”.]
(d) a set of sensors, … and is adapted to be placed at a desired location within the cargo area; (e) a short-range wireless transceiver operable to receive temperature data from each of the set of sensors; (Saenz: [0015] “There are three main features that distinguish this invention from prior art. First, the system controls a cargo's microenvironment(s) (i.e., specific locations) within the cargo space of a reefer during transit.”; [0016] “The module device may be wirelessly coupled to the sensor.”; [0055] “The microprocessor or CPU 410 provides centralized control over different means of communication--namely, over the local wireless 
wherein the processor is configured to: (i) receive a set of control system data from the control system; (ii) receive a set of temperature data from each sensor of the set of sensors; (iii) associate the set of temperature data from each sensor of the set of sensors with a location at which that sensor is placed within the cargo area to produce a set of mapped sensor data for the cargo area; and (iv) provide the set of control system data and the set of mapped sensor data to a remote access server. (Saenz: [0015] “There are three main features that distinguish this invention from prior art. First, the system controls a cargo's microenvironment(s) (i.e., specific locations) within the cargo space of a reefer during transit.”; [0016] “The module device may be wirelessly coupled to the sensor.”; [0055] “The microprocessor or CPU 410 provides centralized control over different means of communication--namely, over the local wireless transceiver 420, the cellular transceiver 430, and the GPS receiver 440.”; [0035] Further, unlike conventional reefers, the system 100 takes into account that the reefer parameters may vary widely throughout the reefer 110. For example, the temperatures in different locations in a load of cargo within the insulated box 180 are routinely different. Conventional reefer sensors do not modify and/or control the microenvironments in the container's cargo space ("compartment"). Recorded air temperatures and other environmental factors that are monitored and controlled at the microenvironment sensors 170 located inside the refrigeration unit 120 are typically not the same as the cargo and air temperatures inside the cargo space (e.g., at conventional sensor 130) in truck trailer or container. Differences in temperature and other conditions inside the insulated box 180 can be due to the distance of the microenvironment from the refrigeration unit 120, the placement and stacking of the manifest cargo within the truck, trailer, container and/or boxcar, air infiltration into insulated box 180, airflow and temperature stratification in the load within the insulated box and other factors.”; [The microenvironment data including temperatures in different locations reads on “a set of mapped sensor data”.] (Saenz: [0042], figure 1 “The remote device 150 could be a handheld or mobile device, a desktop or stationary computer, or a remote server or cloud computing resources ("cloud") that could be programmed to store, sort, aggregate, analyze, and transform data to create events, create and process notifications, and automated responses.”) [The remote device 150 reads on “a remote access server”.]

Saenz does not explicitly teach: (b) a connection adapted to couple with a control system of the active shipping container and provide transfer of data and power to the remote access device; and (d) … wherein each of the set of sensors comprises a power source … 
Skaaksrud teaches:
(b) a connection adapted to couple with a control system of the active shipping container and provide transfer of data and power to the remote access device. (Skaaksrud: [0184] “Referring now to FIG. 4, exemplary master node 1720a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470. In some examples, the short-range communication interface 485 may have variable power characteristics, such as receiver sensitivity and RF output power level.”; [0191] “The battery/power interface 470 for master node 1720a generally powers the circuitry implementing master node 1720a. In one example, battery/power interface 470 may be a rechargeable power source. For example, a master node may have a rechargeable power source along with a solar panel that charges the power source in order to help facilitate deployment of the master in a remote location. In another example, battery/power interface 470 may be a non-rechargeable power source intended to be disposed of after use. In yet another example, battery/power interface 470 may be a power interface connector (such as a power cord and internal power supply on master node 1720a). Thus, when an exemplary master node is in a fixed or stationary configuration, it may be powered by a power cord connected to an electrical outlet, which is coupled to an external power source. However, other mobile master nodes may use an internal power source, such as a battery.”) [The master node 1720a or 110a reads on “a control system”, and the communication interfaces 480 and 485 read on “the remote access device”. The battery/power interface 470 of the master node provides power to the communication interfaces.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saenz and Skaaksrud 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for deploying the controller or the module device that requires network communication in a remote location (Skaaksrud: [0191] The battery/power interface 470 for master node 1720a generally powers the circuitry implementing master node 1720a. In one example, battery/power interface 470 may be a rechargeable power source. For example, a master node may have a rechargeable power source along with a solar panel that charges the power source in order to help facilitate deployment of the master in a remote location.”).

Saenz and Skaaksrud do not explicitly teach: (d) … wherein each of the set of sensors comprises a power source … 
Mandava teaches:
(d) … wherein each of the set of sensors comprises a power source … 
(Mandava: [0047], figure 1 “With further reference to FIG. 1, a preferred and non-limiting embodiment of the integrated modular sensing device 100 includes a processor 110, an analog front-end 160, one or more communication ports and/or devices 180 in operable communication with the processor 110, removable memory 170, such as a microSD card in operable communication with the processor 110, a display 120, such as a liquid crystal display (LCD) or other display device, a power and battery management unit or circuit 130, and a power supply, such as a battery charger 132 and a battery 134, such as a lithium ion battery.”)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for optimizing power consumption by turning off unused sensors (Mandava: [0053] “In an example, software on the processor 110 may be configured to operate a power and battery management unit 130 to optimize power consumption as needed. Power consumption may be optimized by turning off unused sensors and communication devices, or disabling clocks associated with unused sensors or communication devices.”).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116